Case: 20-10808     Document: 00515638384         Page: 1     Date Filed: 11/13/2020




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    November 13, 2020
                                  No. 20-10808                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Joshua William Jackson,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:16-CR-196-1


   Before Willett, Ho, and Duncan, Circuit Judges.
   Per Curiam:*
          Joshua William Jackson, federal prisoner # 54191-177, seeks to
   proceed in forma pauperis (IFP) on appeal from the denial of his motion for
   a compassionate release reduction in sentence under 18 U.S.C.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10808        Document: 00515638384         Page: 2   Date Filed: 11/13/2020




                                     No. 20-10808


   § 3582(c)(1)(A) due to his ill health and the COVID-19 pandemic. He also
   seeks appointment of counsel.
             We construe Jackson’s IFP motion as a challenge to the district
   court’s certification that his appeal was not taken in good faith. See 28 U.S.C.
   § 1915(a)(3); Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Our inquiry
   into the good faith of the appeal “is limited to whether the appeal involves
   legal points arguable on their merits (and therefore not frivolous).” Howard
   v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal quotation marks and
   citation omitted).
             On the motion of either the Director of the Bureau of Prisons or a
   prisoner, § 3582(c)(1)(A) permits a sentencing court to reduce the prisoner’s
   term of imprisonment after considering the applicable 18 U.S.C. § 3553(a)
   factors if, inter alia, the court finds that “extraordinary and compelling
   reasons warrant such a reduction” and “that such a reduction is consistent
   with applicable policy statements issued by the Sentencing Commission.”
   § 3582(c)(1)(A)(i); see also U.S.S.G. § 1B1.13, p.s. We review for abuse of
   discretion a district court’s decision to deny compassionate release despite a
   prisoner’s eligibility. United States v. Chambliss, 948 F.3d 691, 693 (5th Cir.
   2020).
             In denying Jackson’s motion, the district court considered the
   § 3553(a) factors, specifically citing Jackson’s criminal history, the nature of
   his offense conduct, his original below-guidelines sentence, and the need to
   protect the public. Jackson has failed to show that the district court’s
   decision was based on an error of law or a clearly erroneous assessment of the
   evidence. See Chambliss, 948 F.3d at 693-94. Although, as in Chambliss,
   Jackson may disagree with how the district court balanced the § 3553(a)
   factors, his disagreement provides an insufficient ground for reversal. See id.
   at 694.




                                          2
Case: 20-10808      Document: 00515638384           Page: 3    Date Filed: 11/13/2020




                                     No. 20-10808


          Jackson’s arguments for appeal are not without arguable legal merit,
   although they ultimately fail to persuade, and he meets the financial eligibility
   requirements. See § 1915(a)(1); Adkins v. E.I. DuPont de Nemours & Co., 335
   U.S. 331, 339-40 (1948); Howard, 707 F.2d at 220. We therefore GRANT
   his motion to proceed IFP on appeal, we DENY his motion for appointment
   of counsel, and we AFFIRM the decision of the district court.




                                          3